IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 IN THE INTEREST OF: T.Z.W.T., A             : No. 44 EM 2019
 MINOR                                       :
                                             :
                                             :
 PETITION OF: S.T.W., MOTHER                 :

 IN THE INTEREST OF: T.Q.T.W., A             : No. 45 EM 2019
 MINOR                                       :
                                             :
                                             :
 PETITION OF: S.T.W., MOTHER                 :


                                       ORDER



PER CURIAM

      AND NOW, this 29th day of May, 2019, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is GRANTED. Counsel is DIRECTED to submit the

already-prepared Petition for Allowance of Appeal within 5 days.